I do not think that there is any substantial difference between the majority of the court and myself upon the principles of *Page 587 
law applicable in these cases. My unwillingness to concur is because I cannot read the report of the referee without concluding that he took into consideration inadmissible elements in determining the values of the properties in question.
Market value as applied generally to a piece of land, particularly if there is a building upon it, has a very different significance than when used, for example, with reference to a security sold upon an exchange. "Market" as applied to land usually means no more than that it is salable within a reasonable time and upon reasonable opportunity afforded to possible purchasers; and value is represented by the price which probably would be paid for the particular piece of property as a result of fair negotiations between an owner who is willing to sell and a buyer who desires to buy. Portland Silk Co. v. Middletown, 125 Conn. 172,175, 4 A.2d 422. The referee found that during the period in question, 1936 to 1941, there had been numerous sales of real property in New Haven, including sales of many of those whose values are in issue in these cases. He concluded that there was a market for the lands in question. But he then proceeded, as I read the report, heavily to discount, if not largely to disregard, the prices realized upon these sales upon two grounds. The first was that most of the sales were of properties held by banks and insurance companies; the referee evidently considered that these sales were by owners more than merely willing to sell, and that in weighing the evidence of the prices received he could properly take that circumstance into account. The other consideration which he gives as a reason for discounting the prices as evidence of value was that the sales were made in a "depressed market," in a market not "normal," compared with that in the years before 1930. It seems to me that the referee erred here. It *Page 588 
is, in the words of the statute, the "present" true and actual value which should be the basis of the assessment. To disregard the price which would be realized on a present sale because the market at the time is "depressed" means no more than that value is determined, not upon the basis of the fair price for which the property could be presently sold, but upon the price it might have brought at some indefinite time in the past or might bring at some indefinite time in the future. Such a standard of valuation would not only not accord with the statute but would also be clouded with an extreme of uncertainty. That the referee definitely adopted it is indicated by the further statement in the report that the test was the value of property "over a period of years." Moreover, to discount prices received for properties as evidence of value because the sales were made in a "depressed" market actually gives double weight to the circumstances which have caused a more or less temporary decline in values. The price received upon a fair sale of property must be assumed to have resulted from a consideration of "all those elements which an owner or a prospective purchaser could reasonably urge as affecting the fair price of the land"; Andrews v. Cox, 127 Conn. 455, 458, 17 A.2d 507; and among those considerations undoubtedly would be the likelihood or unlikelihood that within some reasonable time in the future there would be a general increase in the prices paid for similar properties. The fact that sales of property are made in a market which is "depressed" as regards other years does not seem to me a circumstance which can properly affect the weight to be given to the prices received as evidence of value. *Page 589